ON REMAND
Before: Hood, P.J., and Cynar and Griffin, JJ.
Per Curiam.
This case is before us on remand from our Supreme Court. People v Baker, 435 Mich 882 (1990). In an unpublished opinion per curiam decided October 26, 1989 (Docket No. 113859), we reversed a circuit court order that affirmed a district court’s suppression of chemical analysis results indicating the blood alcohol level in a sample of defendant’s blood retrieved in accordance with MCL 257.625a(9); MSA 9.2325(1)(9). In lieu of granting leave to appeal, the Supreme Court remanded for consideration of whether MCL 257.625a(l); MSA 9.2325(1)(1) is applicable in a prosecution for second-degree murder, an issue not previously raised by defendant. Supplemental briefs were invited from both parties.
*608In 1978, the Legislature amended MCL 257.625a; MSA 9.2325(1) to specify that the introduction of a driver’s blood alcohol level as determined through chemical analysis is permitted in criminal prosecutions, including first- and second-degree murder, manslaughter, and negligent homicide. 1978 PA 572. A 1980 amendment, however, excluded both first- and second-degree murder from the list of homicides resulting from the operation of a vehicle while intoxicated for which the driver’s blood alcohol level was admissible under § 625a. 1980 PA 515.
As amended by 1982 PA 310, MCL 257.625a(l); MSA 9.2325(1)(1) now provides:
The amount of alcohol or presence of a controlled substance or both in the driver’s blood at the time alleged as shown by chemical analysis of the person’s blood, urine, or breath shall be admissible into evidence in a criminal prosecution of any of the following:
Felonious driving, negligent homicide, or manslaughter resulting from the operation of a motor vehicle while the driver is alleged to have been impaired by or under the influence of intoxicating liquor or a controlled substance or a combination of intoxicating liquor and a controlled substance, or to have had a blood alcohol content of 0.10% or more by weight of alcohol.
We conclude, therefore, that MCL 257.625a(l); MSA 9.2325(1)(1) is inapplicable in a prosecution of second-degree murder arising, as here, from the operation of a vehicle by a driver with an unlawfully high blood alcohol level. We express no opinion on the admissibility of blood alcohol levels on other grounds in such prosecutions.
*609In all other respects we affirm our prior decision. In particular, we note that, subsequent to the release of our prior decision, the Supreme Court reversed People v Perlos, 177 Mich App 657; 442 NW2d 734 (1989), and affirmed People v England, 176 Mich App 334; 438 NW2d 908 (1989). 436 Mich 305, 309; 462 NW2d 310 (1990).
Remanded for further proceedings. We do not retain jurisdiction.